Exhibit 10.54

KEY TERMS OF COMPENSATION ARRANGEMENTS FOR

NAMED EXECUTIVE OFFICERS FOR FISCAL 2008

The named executive officers of The Gymboree Corporation (the “Company”) each
receive an annual salary, are eligible to participate in the Company’s annual
Bonus Plan, equity compensation plan and 401(k) plan, and receive medical,
dental and vision insurance benefits. They are also eligible for benefits under
the Company’s Amended and Restated Management Change of Control Plan, including
a payment equal to a multiple of annual compensation (as specified below), and
benefits under the Company’s Amended and Restated Management Severance Plan,
including a severance payment equal to 100% of base salary. Individual
compensation terms for the Company’s 2008 fiscal year are set forth below.

 

Name and Principal Position

   Base
Salary    Target
Bonus
Payout*     Change of
Control
Multiple**  

Matthew K. McCauley

   $ 750,000    150 %   300 %

Chairman and CEO

       

Blair W. Lambert

   $ 385,000    85 %   300 %

COO/CFO

       

Kip M. Garcia

   $ 425,000    100 %   300 %

President

       

Marina Armstrong

   $ 385,000    85 %   300 %

SVP, Stores, HR and Play & Music and Secretary

       

Lynda G. Gustafson

   $ 230,000    40 %   200 %

VP, Corporate Controller

       

 

* Designated as a percentage of base salary. The named executive officers may
earn bonus amounts above the plan maximum of 150% of target bonus payout (in
increments of 25% of target bonus payout) if the Company meets specified
quarterly and annual earnings targets.

 

** Designated as a percentage of base salary and average bonus for prior three
full fiscal years.